Case: 2:20-cv-02295-MHW-EPD Doc #: 21 Filed: 08/24/20 Page: 1 of 6 PAGEID #: 109




                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

Richard Duncan,

            Plaintiff,                             Case No. 2:20–cv–2295
                                                   Judge Michael H. Watson
      v.                                           Magistrate Judge Deavers

Frank LaRose, et al.,

            Defendants.

                              OPINION AND ORDER

      Plaintiff Richard Duncan (“Plaintiff”) sues Secretary of State Frank LaRose

(“Secretary LaRose”), Governor Mike DeWine (the “Governor”), and the Ohio

General Assembly (collectively “Defendants”), seeking a declaration that Ohio

Revised Code Sections 3513.262 and 3513.263 unconstitutionally and unlawfully

restrict his rights. Compl., ECF No. 1. One week after Plaintiff sued, he moved

for “an emergency preliminary injunction.” Mot., ECF No. 5. That motion was not

supported by any case law or argument, so it was denied. Op. & Order, ECF No.

6. On May 29, 2020, Plaintiff once against moved for an “emergency preliminary

injunction.” Mot., ECF No. 13. That motion did explain the basis of Plaintiff’s

request for relief, but it was also denied because clear Sixth Circuit precedent

precluded injunctive relief. ECF No. 16.

      Defendants have all moved to dismiss Plaintiff’s claims against them

pursuant to Federal Rule of Civil Procedure 12(b)(6). ECF Nos. 14, 15, 17. For

the following reasons, Defendants’ motions are GRANTED.
Case: 2:20-cv-02295-MHW-EPD Doc #: 21 Filed: 08/24/20 Page: 2 of 6 PAGEID #: 110




                            I.    FACTUAL BACKGROUND

      A. Plaintiff’s Political Activity

      Plaintiff has run for the office of President of the United States in four

elections since 2004. Compl. ¶ 2, ECF No. 1. Under Ohio election law, Plaintiff

and other independent candidates are required to file signatures with the

Secretary of State in order to appear on Ohio’s general election ballot. Id.; see

also R.C. § 3513.257. These signatures must be collected within one year and

submitted by August 5, 2020. Compl. ¶ 2, ECF No. 1; R.C. § 3513.263.

      Beginning on or around July 31, 2019, Plaintiff began diligently collecting

signatures for the 2020 election. Compl. ¶ 14, 19, ECF No. 1. However, he had

not collected enough signatures to meet the threshold to have his name on the

ballot before COVID-19 began spreading in the United States. Id. at ¶ 19.

      B. The Impact of COVID-19

      Beginning in March 2020, in an effort to delay the spread of COVID-19,

Governor DeWine issued a series of orders (described in greater detail below)

closing certain businesses, prohibiting large gatherings, and advising people

against leaving their homes. Id. at ¶ 13. Plaintiff says that in mid-March he

stopped obtaining signatures “due to comments from voters that [it was] not safe

to be touching pens, etc. and being too close, and from Governor DeWine’s and




Case No. 2:20–cv–2295                                                      Page 2 of 6
Case: 2:20-cv-02295-MHW-EPD Doc #: 21 Filed: 08/24/20 Page: 3 of 6 PAGEID #: 111




President Trump’s orders on the Covid 19 virus.” Id. at ¶ 19. 1 Plaintiff alleges

that collecting signatures “is a time consuming process which requires being

within 2 feet of the signer and most people use the collector’s pen.” Id. at ¶ 22.

Plaintiff claims that Governor DeWine’s orders have “effectively precluded [him]

and other similarly situated independent candidates throughout the state from

qualifying to have their name on the 2020 general election ballot.” Id. at ¶ 15.

       Defendants have indicated they will not extend the filing deadline or

change the number of signatures required. Id. at ¶ 16.

       C. Plaintiff’s Claims

       Plaintiff brings claims for violation of his First and Fourteenth Amendment

rights. 2 Id. at ¶¶ 28–32. Plaintiff seeks a declaration that “RC 3513.2576 and

other election laws are unconstitutional as applied to [him] in his capacity as a

candidate for President and as a qualified voter”; an injunction barring

Defendants from enforcing the signature requirements; and an order requiring

Defendants to decrease the signature requirement or simply place Plaintiff’s

name on the ballot despite not meeting the signature requirement.




1 Plaintiff’s Complaint refers to the Ohio stay-at-home orders as originating with
Governor DeWine, but they were actually signed by the Director of the Ohio Department
of Health.
2 Plaintiff brings a separate count asserting that R.C. 3513.257 is unconstitutional to him

as a voter. However, he does not provide the legal basis for this claim or explain how it
is separate from his First and Fourteenth Amendment claims.

Case No. 2:20–cv–2295                                                          Page 3 of 6
Case: 2:20-cv-02295-MHW-EPD Doc #: 21 Filed: 08/24/20 Page: 4 of 6 PAGEID #: 112




                                      II.   ANALYSIS

   A. Standard of Review

      A claim survives a motion to dismiss pursuant to Rule 12(b)(6) if it

“contain[s] sufficient factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation

omitted). “The plausibility standard is not akin to a probability requirement, but it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Id.

(internal quotation marks and citation omitted). A complaint’s “[f]actual

allegations must be enough to raise a right to relief above the speculative level,

on the assumption that all of the complaint’s allegations are true.” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555–56 (2007) (internal citations omitted).

      A court must also “construe the complaint in the light most favorable to the

plaintiff.” Inge v. Rock Fin. Corp., 281 F.3d 613, 619 (6th Cir. 2002).

Nonetheless, a plaintiff must provide “more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not do.” Twombly,

550 U.S. at 555; see also Iqbal, 556 U.S. at 678 (“Threadbare recitals of the

elements of a cause of action, supported by mere conclusory statements, do not

suffice.”). “[A] naked assertion . . . gets the complaint close to stating a claim, but




Case No. 2:20–cv–2295                                                       Page 4 of 6
Case: 2:20-cv-02295-MHW-EPD Doc #: 21 Filed: 08/24/20 Page: 5 of 6 PAGEID #: 113




without some further factual enhancement it stops short of the line between

possibility and plausibility . . . .” Twombly, 550 U.S. at 557.

   B. Application

      Before the COVID-19 pandemic, Plaintiff challenged Ohio’s one-year time

limit for collecting signatures imposed by Ohio Revised Code Section 3513.263.

The Secretary of State was granted summary judgment in that case, which was

affirmed by the Sixth Circuit. Duncan v. Husted, 125 F. Supp. 3d 674 (S.D. Ohio

2015), aff’d 6th Cir. No. 15-4017 (Mar. 7, 2016) (finding that the challenged

statute imposed a reasonable burden both on its face and as applied to Plaintiff).

Therefore, Plaintiff’s current challenge to the signature-gathering requirements

must rely on something more than a facial challenge to the statute.

      Unfortunately for Plaintiff, the Sixth Circuit has already considered a

functionally identical case to this one and upheld dismissal of the plaintiffs’

claims. In Hawkins v. DeWine, two plaintiffs sought to qualify as independent

candidates for president in the 2020 election and alleged that Ohio’s signature

requirements in combination with the COVID-19 orders given by Governor

DeWine unconstitutionally burdened the plaintiffs’ First and Fourteenth

Amendment rights. No. 20-3717, 2020 U.S. App. LEXIS 24371, at **2, 4 (6th Cir.

July 27, 2020). In other words, the claims in Hawkins are identical to this case

for all practical purposes. In Hawkins, the Sixth Circuit applied the Anderson-

Burdick framework and first found that “Ohio’s ballot-access laws—in conjunction

with the State’s COVID-19 orders—placed only an ‘intermediate’ burden on the

Case No. 2:20–cv–2295                                                      Page 5 of 6
Case: 2:20-cv-02295-MHW-EPD Doc #: 21 Filed: 08/24/20 Page: 6 of 6 PAGEID #: 114




plaintiffs’ access to the ballot.” Id. at *7 (citing Thompson v. DeWine, 959 F.3d

804, 809–11 (6th Cir. 2020) (order) (per curiam)). The Sixth Circuit next

reviewed the state’s justification for the restrictions and agreed with its prior

conclusion in Thompson that these justifications “outweigh the intermediate

burden those regulations place on Plaintiffs.” Id. at *9 (citing Thompson, 959

F.3d at 811).

      Plaintiff has not provided any basis for the Court to distinguish this case

from Thompson or Hawkins. Therefore, Defendants’ motions to dismiss, ECF

Nos. 14, 15, 17, are GRANTED. 3 Plaintiff’s claims are DISMISSED WITH

PREJUDICE. The Clerk is DIRECTED to enter judgment in favor of Defendants

and TERMINATE this case.

      IT IS SO ORDERED.


                                  /s/ Michael H. Watson_________________
                                  MICHAEL H. WATSON, JUDGE
                                  UNITED STATES DISTRICT COURT




3 There are likely numerous other problems with Plaintiff’s claims that would also
warrant dismissal. As examples, the General Assembly is almost certainly immune
from Plaintiff’s claims because they involve actions taken in the Assembly’s legislative
capacity, and Plaintiff’s Complaint admits that a large part of the difficulty he has
encountered has been caused by forces outside the control of Defendants (e.g.
President Trump’s orders and people’s own fears about being near others because of
COVID-19). Nevertheless, because the Sixth Circuit has already firmly decided that
Plaintiff’s claims are barred under the First and Fourteenth Amendments, the Court
leaves the analysis there.


Case No. 2:20–cv–2295                                                         Page 6 of 6
